DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-24 re rejected under 35 U.S.C. 103 as being unpatentable over Spatafora U.S. Patent No. 6,986,632 in view of Angleitner U.S. Patent Application Publication No. 2010/0162694.
Claim 12, Spatafora teaches handling module (1) designed to handle a tray (5) filled with rod like articles of the tobacco industry, comprising a turning unit (13) with a rotation shaft (at 23 as well known in the art as shown in Fig. 1) adapted to rotate the tray (5) around an axis (of 23), but does not teach as Angleitner teaches a lifting unit (12) adapted to lift and to lower the turning unit 4 (and to be used with the turning device 
Claim 13, Spatafora teaches the turning unit (13) is provided with a mechanism (of 25) adapted to move gripping members (27) holding the tray (5), transversely to the axis (of 23) of a rotating shaft (at 23 as well known in the art as shown in Fig. 1), and in a direction with a tangential component to the rotation Fig. 1. 
Claim 14, Spatafora teaches the gripping members (27) designed as a pair of lateral grippers (27), a bottom gripper (28), and a sliding cover (29) are attached together to a movable body (25) attached to a guide (24) connected with the shaft (at 23 and 25) of the turning unit (13). 
Claims 15, 18, and 22, Spatafora teaches the turning unit (13) is adapted to convey the tray (5) on a path (Fig. 1-3) comprising elliptical sections. 
Claim 16, Spatafora teaches a turning unit (13) designed to turn over a tray for rod like articles (2) of the tobacco industry, provided with a rotating shaft (at 23 as well known in the art as shown in Fig. 1), gripping members (27,28) for gripping the tray (5), attached to the rotating shaft (at 23 as well known in the art as shown in Fig. 1), the gripping members (27,28) being adapted so that they make it possible to hold the tray 5) during 
Claims 17 and 21, Spatafora teaches the gripping members (27,28) are lateral grippers (27), a bottom gripper (28), and a sliding cover (29) are attached together to a movable body (24) attached to a linear guide (23) connected with the shaft (at 23 as well known in the art as shown in Fig. 1) of the turning unit (13) to add to the rotation of the tray (5) a translation transversely to the axis (at 23 as well known in the art as shown in Fig. 1) of the rotation shaft (at 23 as well known in the art as shown in Fig. 1), and in a direction with a tangential component to the rotation. 
Claim 19, Spatafora teaches an apparatus (1) for emptying of the tray (5) for the rod like articles (2) of the tobacco industry provided with a filled tray station (at 11), handling module (1) comprising a turning unit (13) with a rotation shaft (at 23 as well known in the art as shown in Fig. 1) adapted to rotate the filled tray (5) around an axis (at 23 as well known in the art as shown in Fig. 1), but does not teach as Angleitner teaches a 
Claim 20, Spatafora teaches the turning unit (13) is provided with a holding mechanism (Fig. 2) and the gripping members (27,28), adopted to move together with the held tray (5), transversely to the axis (at 23 as well known in the art as shown in Fig. 1) of the rotating shaft (at 23 as well known in the art as shown in Fig. 1) and in a direction with a tangential component to the rotation. 
Claim 23, Spatafora teaches the apparatus is provided with an opening unit (designed to open the hinged wall of the five-wall tray (5) Fig. 2. 
Claim 24, Spatafora teaches method for emptying of a tray (5) for rod like articles (2) of the tobacco industry, the tray being filled, wherein the filled tray (5) is placed on a filled tray station (at 11), the filled tray (5) is conveyed along the filled tray station (11), the filled tray (3, 13) is moved by means of a turning unit (3) with a rotation shaft (at 23 as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS